Citation Nr: 0911865	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess 70 percent for service-
connected dysthymic disorder/major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
claims folder.


FINDING OF FACT

The Veteran's service-connected dysthymic disorder/major 
depressive disorder is manifested by total occupational and 
social impairment due to such symptoms as hallucinations and 
persistent danger of hurting self or others, more nearly 
approximating the criteria for a 100 percent evaluation.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
service-connected dysthymic disorder/major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  As the Board is granting the benefit sought on 
appeal, a discussion of VA's duties to notify and assist is 
not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran was granted service connection for 
dysthymic disorder in an April 1989 rating decision and 
assigned a 10 percent rating, effective from September 1988.  
By an April 1993 rating decision, the Veteran was granted an 
increased evaluation of 30 percent, effective from March 
1993, for this condition.  In June 2005, the Veteran filed a 
claim for an increased rating of her service-connected 
dysthymia.  In a November 2005 rating decision, the RO 
recharacterized the Veteran's psychiatric disorder as 
dysthymic disorder/major depressive disorder and granted an 
increased rating of 70 percent, effective from June 2005.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3. The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 70 percent 
evaluation is assigned with evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Veteran contends that her dysthymic disorder/major 
depression is more severe than the current 70 percent 
evaluation indicates.  After reviewing the evidence of 
record, the Board finds that the symptoms of the Veteran's 
service-connected psychiatric disorder during the appeal 
period more nearly approximate the criteria for a 100 percent 
rating.

Throughout the course of the appeal the Veteran has 
consistently reported depressed mood, irritability, social 
isolation, and suicidal and homicidal ideation, despite a 
treatment regimen of psychotherapy and multiple medications.

Statements submitted by family members, supervisors, and 
treating physicians demonstrate the severity of the Veteran's 
symptoms and their impact on her employment and daily life.  
For example, in an August 2005 letter, the Veteran's sister 
described how she talks about killing herself and her co-
workers, frequently misses work, will not come to the door or 
answer the phone even for family, and does not maintain her 
home.  

Additionally, a May 2006 letter from the Veteran's supervisor 
reflects that the Veteran had been moved to an isolated area 
away from her department co-workers after she expressed that 
she did not want to be around them and that she would harm 
them.  The letter also describes how the Veteran frequently 
misses work and has had to be placed on extended sick leave 
in the past because of her inability to cope with her work 
environment.  The supervisor noted that while the Veteran 
continues to work for financial reasons, she is "unable to 
function and assume normal work relationships."

Similarly, in a May 2006 statement, the Veteran's VA mental 
health physician expressed that "although she is currently 
working, she is not stable enough to do so without 
significant risk."  

In a January 2009 statement, a VA staff psychiatrist 
indicated that the Veteran has "severe industrial impairment 
and should be considered totally disabled to work."  The 
physician noted that although the Veteran has continued to 
try and work, this only aggravates her condition.

The clinical findings are best reflected in the reports of 
the multiple VA examinations conducted throughout the course 
of this appeal. 

The report of an October 2005 VA examination indicates review 
of the claims file and interview with the Veteran.  The 
examiner noted that the Veteran's "self report appeared 
valid and without exaggeration."  The Veteran reported being 
depressed and irritable all the time, not having an interest 
in anything, serious insomnia, social isolation, and suicidal 
ideation.  She also reported missing about one day of work 
per week.  The report notes that "The examination makes 
clear that she is not in control of herself at work.  She 
feels intense anger towards those around her . . . At the 
latter part of the interview, she said with intensity and 
sincerity that she would like to blow the brains out of two 
of her fellow employees and the supervisor." 

Mental status examination revealed no suggestion of neglect 
of personal care.  Her speech was relevant and reasonably 
fluid.  Insight was fair, and judgment was found to be 
functional.  She was fully oriented and rational without 
psychotic symptoms, although she did express paranoid 
ideation.  She had a facial expression of depression with 
outbursts of intense rage.  Her mood was irritable and 
changed quickly from depression to violent anger.  Memory and 
concentration were found to be grossly impaired.  

The examiner concluded that the Veteran's service-connected 
dysthymic disorder had so significantly worsened that it had 
progressed to major depressive disorder.  A GAF score of 20 
was assigned, which is reflective of some danger of hurting 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).



The Veteran underwent another VA examination in April 2007.  
The report of that examination also reflects review of the 
claims file and interview with the Veteran.  The examiner 
noted that there was no indication of exaggeration.  In 
addition to the symptoms described at the 2005 VA 
examination, this report reflects the onset of psychotic 
symptoms.  Specifically, the Veteran reported having two men 
in her head, one dressed in black who tells her to kill 
herself and the other dressed in white who tells her not to 
take her life.  The Veteran also reported sometimes missing 
two or three days of work per week and difficulty remembering 
how to carry out her work duties.

Mental status examination revealed clean dress and no 
indication of neglect.  She was fully oriented.  Speech was 
relevant and fluent, but often with excessive loose 
associations.  There was some impairment in communication.  
Her mood was found to be severely depressed, angry, and 
irritable.  Memory and concentration were poor.  Insight was 
also poor and judgment defective, as she did not report 
recognizing the consequences of homicidal behavior.  The 
examiner noted "severe and persistent suicidal and homicidal 
thoughts." 

The examiner concluded that "The findings of this 
examination reveal persistent and impairing symptoms of her 
depressive illness which have continued with no period of 
remission since the examination of 10/05.  Under the stress 
of continuing to work, she is a serious threat to her safety 
and to the safety of co-workers.  She is markedly impaired in 
carrying out her work and she is not able to maintain a 
social life."  A GAF score of 15 was assigned, again 
reflecting some danger of hurting self or others, or 
occasionally fails to maintain minimal personal hygiene, or 
gross impairment in communication.  See Id.

Most recently, the Veteran underwent a VA examination in 
August 2008.  The claims file was reviewed in conjunction 
with the examination.  On interview, the Veteran reported 
persistence of the symptoms described at the 2007 VA 
examination.  

Mental status examination found the Veteran to be neatly 
dressed and groomed.  She was alert and attentive.  She was 
fully oriented.  Memory functions were found to be grossly 
intact with respect to recent and remote recall of personal 
events and factual information.  Speech functions were within 
normal limits.  Thought processes were logical and linear.  
Although it was noted that insight was poor as far as her own 
behavior, judgment appeared functional.  She was irritable 
and dysthymic with a rather labile affect.  She described 
vague suicidal ideation and reported having homicidal 
thoughts when she gets angry and agitated.  She reported 
visual hallucinations particularly at the workplace.  

Although the examiner noted that there did appear to be some 
exaggeration in the Veteran's reported symptoms, she 
nevertheless provided a GAF score of 35.  While higher than 
those assigned at the prior VA examinations, it is reflective 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  See Id.  
Further, the examiner concluded that "Due to the chronicity 
of her symptoms, despite significant treatment, her advanced 
age, and her pervasive characterlogical traits, this 
veteran's prognosis appears guarded to poor."

In view of the foregoing medical and lay evidence, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the symptoms associated with the Veteran's 
service-connected dysthymic disorder/major depressive 
disorder throughout the entire appeal period more nearly 
approximate the criteria for a 100 percent evaluation.  

The Board acknowledges that the Veteran has not demonstrated 
such symptoms as gross impairment in thought processes or 
communication, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living (including 
maintenance of personal hygiene); disorientation to time or 
place, or  memory loss for names of close relatives, own 
occupation, or own name.  Nevertheless, the use of the 
phrase, "such symptoms as," followed by a list of examples, 
merely provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Here, the evidence of record reflects severe and persistent 
psychiatric symptoms, which have a significant impact on the 
Veteran's personal and work life.  While the Board 
acknowledges the Veteran maintains some contact with family, 
the record reflects an individual who leads a predominately 
isolated existence as a result of her psychiatric symptoms.  
Additionally, although the Veteran continues to be employed, 
this is not without significant work-place accommodations 
which have essentially created a sheltered environment, 
removed from co-workers and clients.  

Accordingly, the Board finds that a 100 percent evaluation is 
warranted for the entire appeal period in this case.


ORDER

Entitlement to a 100 percent disability evaluation for the 
Veteran's 
service-connected dysthymic disorder/major depressive 
disorder is granted for the entire appeal period, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


